HUGHES, J.
Epitomized Opinion
Action by real estate broker to recover commissions for services under a brokerage contractt for the sale of property. The evidence disclosed that the property was listed with Crum to be so'd by him upon a commission of 2% and that the price first asked by Kohl was $4,5)OO. Crum took the party who afterwards purchased the p~ .pe~Ly ior $4,000 to Kohl, introduced him, and showed him thE property. There is some dispute as to who consum mated the sale. The Court of Appeals, in affirming the judginent allowing a roal estate commission held:
1. There is sufficient evidence to warrant a find ing that Crum furnished a purchaser who actuall~ purchased the property upon terms which he late: agreed upon with Kohl.
2. The fact that the petition did not aver that thi prospect was ready, able and willing, is not de fective when it does aver that the prospect actuall: did purchase the property upon terms agreed upon
3. In regard to the special request made befor argument, the record does not show that these re quests were made in writing and hence they did no conform to the statute, and there was no error i~ refusing to give them.